Tilson, Judge:
This appeal was originally submitted upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the Court, that the merchandise covered by the above entitled appeal for reappraisement was imported from Great Britain; that the issues involved in this appeal for reappraisement are the same in all material respects as the issues decided in United States v. Wm. S. Pitcairn Corp., Suit No. 4513, C. A. D. 334, and that the record in said case may be incorporated herein.'
It is further stipulated and agreed that the entered value of the merchandise in the above entitled appeal for reappraisement is equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
Based upon this stipulation, and particularly the first paragraph thereof, I treated this case as a regular British purchase tax appeal and rendered judgment holding the proper dutiable values to be the values found by the appraiser, less any amount added to cover the so-called British purchase tax. Upon further investigation of the record I now find that this is not a regular British purchase tax case at all and that no amount was added by anyone to cover a so-called British purchase tax, but that the appraiser simply made a straight advance over the entered values of 33)4 per centum.
The case still being within the breast of the court, I hereby rewrite my original decision, promulgated on October 27, 1947, and hold the entered values of the merchandise covered by this appeal to be the proper dutiable export values. Judgment will be rendered accordingly.